UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6774


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DERRICK WONDELL BURCH, a/k/a Darrick Wondell Burch,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:03-cr-00077-RAJ-JEB-1)


Submitted:   August 17, 2012                 Decided:   August 23, 2012


Before WILKINSON, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Wondell Burch, Appellant Pro Se. Laura Marie Everhart,
Assistant  United   States  Attorney,  Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick    Wondell   Burch   appeals   the   district      court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.               We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                 United

States v. Burch, No. 2:03-cr-00077-RAJ-JEB-1 (E.D. Va. Apr. 5,

2012).     We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented     in   the    materials

before   the   court   and   argument    would   not   aid    the   decisional

process.



                                                                      AFFIRMED




                                     2